DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/329,216 filed on 2/28/2019. Claims 1-7 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/2019 has been considered.

Specification
The abstract of the disclosure is objected to because it does not contain that which is new in the art to which the invention pertains. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwanaka et al. (U.S. 2019/0047570).
Regarding claims 1 and 2, Iwanaka discloses a control device (fig. 3) for a vehicle (fig. 1) including a drive source (E) and an automatic transmission (TM) having a park lock mechanism (fig. 2, 10) for unrotatably locking an output shaft (shaft of CG) and an engaging element (one of C1-C3) to be engaged at start running (in order to transmit torque to start running, at least one of C1-C3 must be engaged), output rotation of the drive source being input to the automatic transmission (via shaft 1), the control device comprising: a control unit 30 configured to limit a torque of the drive source until the release of locking by the park lock mechanism is completed (pgh. 0006 and Fig. 4, torque is limited starting at step 4, and step 8 terminates torque limit control after step 7, confirming completion of the park lock release) and the engagement of the engaging element are completed (the engaging element is engaged during this time to provide counter torque to the parking gear, pgh. 0006. Counter torque can only be provided if one of C1-C3 is engaged, accordingly “engagement is completed”) if an instruction is given to change from a parking range to a travel range (pgh. 0006, “an electronic control unit that is configured to perform lock release control when a drive range is selected by a range selection device”).

Regarding claim 3, Iwanaka discloses the control unit is configured to gradually increase the torque of the drive source if an accelerator is on after the release of locking by the park lock mechanism and the engagement of the engaging element are completed (fig. 5, at time t6, accelerator is on, output torque begins to gradually increase by sloped line).


Regarding claims 4-5, Iwanaka discloses a control method (figs. 4-5) for a vehicle (fig. 1) including a drive source (E) and an automatic transmission (TM) having a park lock mechanism (fig. 2, 10) for unrotatably locking an output shaft (shaft of CG) and an engaging element (one of C1-C3) to be engaged at start running (in order to transmit torque to start running, at least one of C1-C3 must be engaged), output rotation of the drive source being input to the automatic transmission (via shaft 1), the control method comprising: limiting a torque of the drive source (at step 4) until the release of locking by the park lock mechanism and the engagement of the engaging element are completed (step s7, parking pawl has completed release, then s8, torque limit is terminated.  meanwhile, counter torque is being transmitted in step 3, and accordingly one of clutches C1-C3 must be engaged.  Accordingly, engagement of one of these engaging elements is “complete”) if an instruction is given to change from a parking range to a travel range (step 1, a request to range shift is given). 

Regarding claims 6-7, Iwanaka discloses the control unit is configured to limit the torque of the drive source from after the instruction is given to change from the parking range to the travel range until the release of locking by the park lock mechanism and the engagement of the engaging element are completed (fig. 4, instruction is given in step 1, torque limit starts at step 4, park lock release is confirmed in step 7, and torque limit ends in step 8). 

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. US 10518774 is equivalent to 20190047570.  US 5807205 disclose using an electric motor to reduce torque on the parking gear upon a release command.  US 20080051252 discloses increasing engine torque to relieve parking gear torque.  US 20100262329 discloses adjusting clutch torque to reduce parking brake torque.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595.  The examiner can normally be reached on Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID R MORRIS/Primary Examiner, Art Unit 3659